Citation Nr: 1628843	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981 and from July 1983 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear tinnitus was manifest during service.


CONCLUSION OF LAW

The criteria for service connection for left ear tinnitus are met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims.   In light of the favorable decision with regard to the claim on appeal herein decided, no further discussion of the duties to assist and notify is necessary.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis
	
The Veteran asserts that his left ear tinnitus onset during service. The August 2010 VA examination confirms a diagnosis of left ear tinnitus. The only remaining question is whether current left ear tinnitus onset during service or is otherwise related to event or incident of service origin. 

A March 2009 VA ENT (ear, nose and throat) Clinic note documents the Veteran's report of a 25 year history of tinnitus. In the August 2010 VA examination, the Veteran reported that his left ear tinnitus onset in November 1984 and that he had noticed an increase in ringing for the past 25 years. The audiologist reported that all hearing tests in the military were normal, including the discharge hearing evaluation. Thus, the audiologist opined that the Veteran's left ear tinnitus was less likely than not related to military service.

However, in his October 2010 Notice of Disagreement the Veteran reiterated his assertion that his left ear tinnitus onset in service and has been continuous since that time. Here, the Board finds the August 2010 VA audiologist's opinion is supported by inadequate rationale. Accordingly, the August 2010 VA audiologist's opinion is entitled to little probative weight. 

Here, the Veteran has competently and credibly asserted that his left ear tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In light of the limited probative value of the August 2010 VA audiologist's opinion, the Board is left with this Veteran's competent and credible statements indicating that he incurred left ear tinnitus in service. There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Based upon the facts, service connection for left ear tinnitus is warranted.


ORDER

Entitlement to service connection for left ear tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss disability, in correspondence received in March 2016, the Veteran requested a Board video-conference hearing. 

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board video-conference hearing in accordance with his request. The AOJ should notify the Veteran and his representative of the date, time and place of the Board video-conference hearing.  See 38 C.F.R. § 20.704(b) (2014). After the Board video-conference hearing is conducted, or if the Veteran withdraws the Board video-conference hearing request or fails to report for the scheduled Board video-conference hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


